COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            '
 IN RE:
                                                 '               No. 08-15-00126-CV
 WAL-MART STORES, INC.,
 WAL-MART STORES TEXAS, L.P.,                    '         AN ORIGINAL PROCEEDING
 WAL-MART ASSOCIATES, INC., AND
 WAL-MART STORES TEXAS, LLC,                     '                 IN MANDAMUS
                                                 '
                               Relator.
                                                 '

                                          JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas,

and conditionally grants relief, in accordance with the opinion of this court. Respondent is

ordered to vacate the void contempt orders entered on March 26, 2015, April 2, 2015, and

April 9, 2015, and to enter the necessary order to return to the Wal-Mart defendants the contempt

fines they paid in satisfaction of the contempt orders.

       The writ will issue only if the trial court fails to comply with this opinion.

       All costs herein having been paid, no further order is made with respect thereto.

       IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2016.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.